 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO M. LOVE,                                   No. 2:20-cv-0385 JAM DB P
12                        Plaintiff,
13           v.                                         ORDER
14    BREWER,
15                        Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C.

18   §1983. This case is proceeding on plaintiff’s claim that defendant Brewer violated his rights to

19   equal protection of the laws by discriminating against plaintiff on the basis of his race and

20   religion. In a document filed February 1, 2021, plaintiff sought the “attendance” of witnesses.

21   (ECF No. 33.) In an order filed March 17, this court construed plaintiff’s request as one to

22   communicate with inmate witnesses. (ECF No. 36.) This court ordered plaintiff to provide

23   information within twenty days to permit this court to consider plaintiff’s request.

24          Twenty days have passed and plaintiff has not responded to the court’s March 17 order.

25   Plaintiff’s request will be denied without prejudice to its renewal at a later date. Any renewed

26   motion must include the information the court explained it requires - whether plaintiff has asked

27   the prison to permit him to communicate with the inmate witnesses and whether, if he has, that

28   request was denied
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to communicate with

 2   witnesses (ECF No. 33) is denied without prejudice.

 3   Dated: May 3, 2021

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18   DLB:9
     DB Prisoner Inbox/civil rights/s/love0385.wit comm(2)
19

20
21

22

23

24

25

26
27

28
                                                             2
